UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1034



PROD-X DISTRIBUTORS, INCORPORATED; NASIR M.
KHAN, a/k/a David Kahn,

                                            Plaintiffs - Appellants,

          versus


CAPITOL RESOURCE FUNDING, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1065-1)


Submitted:   April 25, 2005                   Decided:   May 10, 2005


Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge, and Glen E.
CONRAD, United States District Judge for the Western District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Scott M. Behren, Shawn L. Michaelson, WALDMAN, FELUREN, HILDEBRANDT
& TRIGOBOFF, PA, Weston, Florida, for Appellants.        Stephen M.
Seeger, Julie Quagliano, QUAGLIANO & SEEGER, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Plaintiffs Prod-X Distributors, Inc. (“Prod-X”) and Nasir

M. Khan noted an appeal from the district court’s order dismissing

their breach of contract claim and entering judgment in favor of

Defendant Capitol Resource Funding, Inc., on its counterclaim for

breach of contract.         While the appeal was pending, Prod-X filed a

petition for relief in bankruptcy.                We therefore stayed the appeal

from the portion of the district court’s order granting judgment in

favor of Capitol Resource on its counterclaim against Prod-X, see

11 U.S.C. § 362(a) (2000), and affirmed the remainder of the case.

See Prod-X Distribs., Inc. v. Capitol Res. Funding, Inc., No. 04-

1034 (4th Cir. Oct. 20, 2004) (unpublished).

            The bankruptcy court has now lifted the automatic stay

imposed in Prod-X’s bankruptcy case to allow this court to resolve

the   appeal   as    to    the   judgment    entered     on   Capitol   Resource’s

counterclaim against Prod-X.          We have reviewed the record and find

no reversible error by the district court in granting judgment in

favor of Capitol Resource and against Prod-X on Capitol Resource’s

counterclaim. Accordingly, we affirm for the reasons stated by the

district   court.         See    Prod-X    Distribs.,    Inc.    v.   Capitol   Res.

Funding, Inc., No. CA-03-1065-1 (E.D. Va. filed Nov. 26, 2003 &

entered    Dec.     4,    2003).     We    have     previously   granted   Capitol

Resource’s motion to submit the case on the briefs and dispense

with oral argument because the facts and legal contentions are


                                          - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -